On Application for Rehearing.
PER CURIAM.
In the application for rehearing, it has been called to our attention that we erroneously stated that the building upon which the work was being done was situated on defendant’s farm; whereas, as a matter of fact, it was in the' city of Alexandria. This was due to the fact that there was practically no dispute as to the facts, and the author of the 'opinion confused the facts with those in one of the cases cited. However, this makes no difference in the result, for the defendant in no event was engaged, as a trade, business, or occupation, in building, erecting or repairing houses.
The rehearing is therefore refused.